Citation Nr: 0032334	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-06 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to February 2, 1995, 
for the assignment of a 30 percent evaluation to service-
connected gastroesophageal reflux disease, status-post Nissen 
fundoplication, with hiatal hernia, peptic ulcer disease and 
gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1968 and 
from November 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.

The veteran also perfected appeals as to the denials of a 
compensable evaluation for cervical spine arthritis; and the 
denials of service connection for undiagnosed illnesses 
manifested by chronic fatigue, joint/muscle aches, and memory 
loss, and for perirectal abscess, and lichen simplex 
chronicus.  The veteran withdrew these appeals in a written 
statement dated in December 1997, and they are not before the 
Board.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  Within one year of mailing of the October 1991 rating 
decision that established service connection and assigned a 
10 percent evaluation for gastritis with peptic ulcer disease 
effective May 31, 1991, the RO received additional pertinent 
evidence.

2.  In a rating decision dated in August 1993, the RO denied 
in excess of a 10 percent evaluation assigned for gastritis 
with peptic ulcer disease and esophagitis; that decision 
became final in the absence of a timely appeal.

3.  The RO first received a claim of entitlement to an 
increased rating for gastritis with peptic ulcer disease and 
esophagitis on February 2, 1995.

4.  In a rating decision dated in August 1997, the RO 
increased the evaluation assigned to gastritis with peptic 
ulcer disease and esophagitis from 10 percent to 30 percent, 
effective February 2, 1995.

5.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the RO's August 1993 rating 
decision.

6.  It was not first factually ascertainable within one year 
prior to February 2, 1995 that the veteran met the criteria 
for a rating in excess of 10 percent for gastritis with 
peptic ulcer disease and esophagitis.


CONCLUSION OF LAW

The criteria for an effective date prior to February 2, 1995, 
for the assignment of a 30 percent evaluation to service-
connected gastroesophageal reflux disease, status-post Nissen 
fundoplication, with hiatal hernia, peptic ulcer disease and 
gastritis, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was discharged from his second period of active 
military service May 30, 1991.  On June 18, 1991, the RO 
received the veteran's application for VA compensation 
benefits based on gastritis.  

In a rating decision dated in October 1991 the RO established 
service connection and assigned a 10 percent evaluation for 
gastritis with peptic ulcer disease, effective May 31, 1991.  

The October 1991 RO rating decision considered the veteran's 
service medical records, which reflect in-service treatment 
for gastritis with diagnostic studies indicating pyloric, 
antral and duodenal deformities.  The RO also considered a 
report of VA outpatient treatment dated in June 1991, and a 
report of VA examination conducted in August 1991.  The 
outpatient treatment report shows that the veteran presented 
in June 1991 with complaints of nausea and thirst; the 
impression was resolved gastritis.  In connection with VA 
examination conducted in August 1991, the veteran complained 
of having trouble eating, passing dark stools, vomiting every 
few days and having daily epigastric discomfort.  The veteran 
weighed 183 1/2 pounds.  There was radiographic evidence 
supportive of peptic ulcer disease at that time.  
Accompanying the report of VA examination is a diagnostic 
study showing changes in the antrum and duodenal bulb 
consistent with peptic ulcer disease.  

The RO notified the veteran of the October 1991 determination 
by letter dated December 2, 1991.  

On September 3, 1992, the RO received a statement in which 
the veteran requested his claim be "reopened."  He 
indicated that his gastritis with peptic ulcer disease was 
"...now more severe than before."  

In October 1992, the RO received a report of endoscopy 
completed in July 1992 and showing nonspecific gastritis and 
mild esophagitis and findings consistent with Barrett's 
epithelium.

In November 1992, the RO received outpatient treatment 
reports from Fitzsimmons Army Medical Center and the VA 
outpatient clinic at Fort Lyon.  A record dated in July 1990 
reflects complaints of stomach discomfort.  The veteran 
weighed 188.8 pounds.  In July 1991 the veteran weighed 192 
pounds.  In August 1991 the veteran weighed 188 pounds.  In 
November 1991 the veteran weighed 192.3 pounds.  In 
December 1991 the veteran's weight was 191.8 pounds.  In 
January 1992 the veteran reported burning pain, bloating and 
discomfort.  In March 1992 the veteran weighed 194 pounds.  A 
bland diet was recommended.  In May 1992 the veteran was 
noted to experience nausea and vomiting approximately twice 
weekly.  His weight was 195 pounds.  In July 1992 he 
presented with a request for a prescription refill stating 
that his ulcer was bothering him; the impression was peptic 
ulcer disease.  His weight was 195 pounds.  

In November 1992 the RO received a Medical Board Evaluation 
report dated in August 1992.  The Medical Board Evaluation 
Report sets out the veteran's in-service symptoms of 
abdominal pain, nausea, vomiting and bloating.  Medical work-
up in early 1992 included biopsies showing squamous cell 
metaplasia and Barrett's esophagus.  Prior to such testing 
the veteran had been on chronic Zantac.  The August 1992 
Medical Board Evaluation report notes "markedly improved 
symptoms" but that the veteran still complained of an 
inability to sit for prolonged periods or to perform 
exertional activities without exacerbation of his symptoms.  
The veteran weighed 194 pounds at that time and was stated to 
be in no apparent distress to examination.  There was 
tenderness to deep palpation in the left upper quadrant.  The 
present status was stated to be "severe gastroesophageal 
reflux disease, biopsy proven with evidence of Barrett's 
esophagus," marked by persistent episodes and bouts of 
abdominal pain.

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. § 
7105(b)(1) (West 1991); see also 38 C.F.R. §§ 20.200, 20.302 
(1999).  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination.  38 C.F.R. § 20.201 (1999).  Recently the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has clarified that to be a 
valid notice of disagreement, correspondence need not 
specifically indicate the desire for appellate review.  See 
Gallegos v. Gober, No. 99-106 (U.S. Vet. App. Aug. 11, 2000).  
See also Moore v. West, 13 Vet. App. 69 (1999), which defines 
a valid notice of disagreement.  

Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Each 
appellant will be accorded hearing and 
representation rights pursuant to the provisions of 
this chapter and regulations of the Secretary.

(b)(l) Except in the case of simultaneously 
contested claims, notice of disagreement shall be 
filed within one year from the date of mailing of 
notice of the result of initial review or 
determination.  Such notice, and appeals, must be 
in writing and be filed with the activity which 
entered the determination with which disagreement 
is expressed (hereafter referred to as the "agency 
of original jurisdiction" [(AOJ)]).  A notice of 
disagreement postmarked before the expiration of 
the one-year period will be accepted as timely 
filed.

(2)	 Notices of disagreement, and appeals, 
must be in writing and may be filed by the 
claimant, the claimant's legal guardian, or such 
accredited representative attorney, or authorized 
agent as may be selected by the claimant or legal 
guardian.  Not more than one recognized 
organization, attorney, or agent will be recognized 
at any one time in the prosecution of a claim.

(c) If no notice of disagreement is filed in 
accordance with this chapter within the prescribed 
period, the action or determination shall become 
final and the claim will not thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title.

(d)(l) Where the claimant, or the claimant's 
representative, within the time specified in this 
chapter, files a notice of disagreement with the 
decision of the agency of original jurisdiction, 
such agency will take such development or review 
action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If 
such action does not resolve the disagreement 
either by granting the benefit sought or through 
withdrawal of the notice of disagreement, such 
agency shall prepare a statement of the case....

(Emphasis added.)

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)). The only 
content requirement is an expression of "disagreement" with 
the decision of the RO.  Gallegos v. Gober, No. 99-106 (U.S. 
Vet. App. Aug. 11, 2000).

The Secretary has promulgated the following regulation 
implementing
 38 U.S.C.A. § 7105 that purports to define what constitutes 
an NOD:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a notice of 
disagreement.  While special wording is not 
required, the Notice of Disagreement must be in 
terms which can be reasonably construed as 
disagreement with that determination and a desire 
for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the 
same time, the specific determinations with which 
the claimant disagrees must be identified....

38 C.F.R § 20.201(1999) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

However, regulations further provide that new and material 
evidence received prior to the expiration of the appeal 
period will be considered as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period.  38 U.S.C.A. § 7015(b) (West 1991); 
38 C.F.R. § 3.156(b) (1999); see also Muehl v. West, 13 Vet. 
App. 159 (1999).  

In this case, the Medical Evaluation Board report and the 
outpatient records received in October and November 1992 are 
clearly material to the nature and severity of the veteran's 
service-connected gastro-intestinal problem, and were 
received within the one-year appeal period, see 38 C.F.R. 
§ 20.302, thus preventing the October 1991 rating decision 
from becoming final.

The veteran's correspondence received in September 1992 
cannot be seen as a notice of disagreement, since it did not 
express disagreement with the prior adjudication, but only 
asked that his disability be reevaluated on the grounds that 
it had gotten worse.  See 38 C.F.R. § 20.200; Hauck v. Brown, 
6 Vet. App. 518 (1994), citing Rowell v. Principi, 4 Vet. 
App. 9 (1993).

The RO considered the veteran's September 1992 argument as to 
the severity of his disability as well as the newly received 
evidence in a rating decision dated in August 1993; at that 
time the RO denied an evaluation in excess of 10 percent and 
notified the veteran of that determination by letter dated 
August 9, 1993.

In September 1993, the RO received private records of 
treatment for a peri-rectal abscess.  Records note a history 
of peptic ulcer disease and Barrett's esophagus but are 
negative for findings or medical assessment of the severity 
of the veteran's service-connected gastro-intestinal 
disability.  In the accompanying statement, the veteran 
claimed entitlement to service connection for his abscess but 
did not express disagreement with the August 1993 rating 
action or otherwise offer argument pertinent to the severity 
of his service-connected gastro-intestinal disability.

In September and December 1994, the RO received medical 
records, service personnel records and personal statements 
from the veteran pertinent to a claim of entitlement to 
service connection for psychiatric disability, without 
medical findings or conclusions, or argument pertinent to his 
gastro-intestinal disability.  

Based on the above, the Board notes that the August 1993 
rating decision became final absent the veteran's timely 
expression of disagreement.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1999).  The final August 1993 rating 
decision precludes assignment of an effective date prior to 
August 1993.  Lalonde v. West, 12 Vet. App. 377 (1999) 
(holding that a claim made prior to a final denial cannot 
serve as the basis for an earlier effective date); Perry v. 
West, 12 Vet. App. 365 (1999)

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 (1999) of this part.  38 C.F.R. 
§ 3.104(a) (1999).  The Court has provided that if a claimant 
wishes to reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

Regulations provide that a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151(a) (1999).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(1999).  The veteran has not in this case expressed an intent 
to claim, or identified a basis for a claim of, CUE in the 
August 1993 RO decision.  

Here the Board notes that a claim for an increase is defined, 
in part, as any application for an increase in rate of a 
benefit being paid under a current award.  38 C.F.R. § 3.160 
(1999).  On February 2, 1995, the RO received the veteran's 
request to reopen his claim for increase relevant to 
gastritis with peptic ulcer disease and esophagitis.  He 
stated that the condition was "now more severe than 
before."  He requested he be "re-evaluated to determine the 
extent of my disability."  Accompanying that statement is a 
report of radiology testing completed in January 1995 and 
showing changes compatible with gastritis and active ulcer 
disease involving the bulb.

The RO considered the veteran's statement and, in a rating 
decision dated in August 1997, increased the evaluation 
assigned to the veteran's service-connected condition, 
recharacterizing such as gastroesophageal reflux disease, 
status post laparoscopic Nissen fundoplication, with hiatal 
hernia, peptic ulcer disease and gastritis.  The RO assigned 
a 30 percent evaluation effective February 2, 1995, and 
assigned a 100 percent convalescent rating under 38 C.F.R. 
§ 4.30 (1999) from March 8, 1996, to April 30, 1996; the 
30 percent evaluation resumed thereafter.

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  The RO in this case assigned an effective date 
as of the date of receipt of the veteran's February 2, 1995, 
claim for increase.  

Applicable laws and regulations further set out, however, 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, such as the grant of service connection and 
assignment of a 10 percent evaluation for gastro-intestinal 
disability in this case, receipt of a VA hospitalization 
report, a record of VA treatment or hospitalization will be 
accepted as an informal claim for increased benefits, and the 
date of such record will be accepted as the date of receipt 
of a claim.  38 C.F.R. § 3.157(b)(1) (1999); see also 
38 C.F.R. § 3.155(a).  The Board further notes that the Court 
has held that the VA has constructive knowledge of documents 
generated by VA medical facilities even if such records are 
not physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In this case the Board has reviewed all of the evidence "of 
record" (to include consistent with Bell, supra), but notes 
that there is nothing in the record to suggest that the 
veteran was claiming an increase in disability prior to 
February 1995.  There are no records pertaining to the 
veteran's disability within the one-year period prior to 
February 1995, and thus it cannot be said that the increase 
in disability was first factually ascertainable within the 
year prior to his claim.

Here the Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In this case the Board need not question whether the increase 
in the veteran's disability was, in fact, first manifest 
subsequent to February 2, 1995, as such conclusion would not 
benefit the veteran in assignment of an earlier effective 
date.  The veteran argues that his 30 percent evaluation 
should be effective back to 1991.  As stated, the final 
August 1993 decision precludes assignment of an effective 
date prior to 1993 and, the Board also emphasizes the absence 
of pertinent evidence in the one-year period prior to 
February 2, 1995, to warrant an effective date based on 38 
C.F.R. § 3.400 (o)(2).  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7306, 7307, 7308, 7346 (1999) pertaining to 
disabilities of the digestive system.  Governing authority 
provides that where all of the evidence shows an increase 
ascertainable in excess of one year prior to the date of 
claim, the effective date for the grant of increase is the 
date of claim.  See Harper v. Brown, 10 Vet. App. at 126; 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98.  Such is the date 
assigned in this case.

In sum, the August 1993 decision denying an evaluation in 
excess of 10 percent for gastro-intestinal disability became 
final absent the veteran's appeal and the RO first received 
evidence that may be considered a claim for increase February 
2, 1995.  A review of the entire evidentiary record reveals 
no VA records in the interim between the August 1993 final 
decision and February 1995 that may be accepted as an 
informal claim for increase, and reveals no evidence that an 
increase was first factually ascertainable within the year 
prior to receipt of the February 1995 claim for an increase.  
Accordingly, an effective date prior to February 2, 1995, is 
denied.  


ORDER

An effective date prior to February 2, 1995, for the 
assignment of a 30 percent evaluation to service-connected 
gastroesophageal reflux disease, status-post Nissen 
fundoplication, with hiatal hernia, peptic ulcer disease and 
gastritis, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

